Citation Nr: 0621811	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-40 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability.

2.  Entitlement to a compensable evaluation for residuals of 
fracture, right ring finger.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Cleveland, Ohio Regional Office of the Department of Veterans 
Affairs (VA), continuing the veteran's 20 percent evaluation 
for a right shoulder disability, continuing the veteran's 
noncompensable evaluation for residuals of a fracture of the 
right ring finger, and denying the veteran a TDIU.  The 
veteran requests higher ratings and the award of a TDIU.  
Current jurisdiction of the veteran's claim is with the 
Newark, New Jersey Regional Office (RO).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

2.  The right shoulder disability manifested with full range 
of motion and degenerative arthritis of the acromioclavicular 
joint.

3.  Residuals of fracture, right ring finger are manifested 
by full range of motion of the metacarpophalangeal joint, 
fixed flexion contracture of the proximal interphalangeal 
joint at 50 degrees, and full range of motion of the distal 
interphalangeal joint.

4.  The veteran's service connected disabilities consist of a 
right shoulder disability, rated as 20 percent disabling, and 
residuals of a fracture of the right ring finger, rated as 
noncompensable.
5.  The combined rating for service connected disabilities is 
20 percent.

6.  The veteran's service-connected disabilities are not 
shown to prevent him from securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).

2.  The criteria for a compensable evaluation for residuals 
of fracture, right ring finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.20, 4.71a, Diagnostic Codes 5227, 5230 (2005).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 2003, after the enactment of the VCAA.  

An RO letter dated in July 2003, before the original 
adjudication of the claims, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his conditions were worse or 
had increased in severity.  The letter also notified the 
veteran of the evidence necessary to show that his service 
connected disabilities caused him to be unable to secure and 
follow a substantially gainful occupation.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate his claims and it indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings and TDIU ratings.  Because these 
claims are being denied, any other notice requirements beyond 
those cited for increased rating claims and TDIU ratings, are 
not applicable, as this denial renders any effective date 
issue moot.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of these claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Increased Ratings

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2 (2005)), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).
The veteran's disabilities have been essentially rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5227, pursuant to which limitation of shoulder motion and 
ankylosis of the ring finger are rated.  However, to give the 
veteran every consideration in connection with the matter on 
appeal, the Board has, as the RO has done, considered all 
potentially applicable diagnostic codes under section 4.71a 
in rating the veteran's disabilities.  See, e.g., Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology).

Analysis

Right Shoulder Disability

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)

The Board finds that an evaluation in excess of 20 percent 
for the veteran's right shoulder disability is not warranted 
because he is not found to have limitation of motion of the 
right shoulder midway between his side and shoulder level or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  As 
such, the veteran underwent a VA examination in August 2003.  
Range of motion testing revealed that the veteran had full 
range of motion of the right shoulder in flexion, abduction, 
external rotation, and internal rotation.  The joint was not 
found to have painful motion.  The veteran was not 
additionally limited by pain, fatigue, or weakness.  There 
was also no ankylosis found.  The diagnosis was residual 
degenerative cyst from degenerative arthritis of the 
acromioclavicular joint.  

VA outpatient treatment records dated through April 2003 are 
silent for right shoulder complaints or treatment.

As the veteran is not found to have limitation of motion 
midway between his side and shoulder level, rather he is 
found to have full range of motion of the right shoulder, an 
evaluation in excess of 20 percent is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  Further, the 
veteran was not found to have ankylosis of the right shoulder 
joint, he was not found to have impairment of the humerus, 
and he was not found to have impairment of the clavicle or 
scapula; therefore, an evaluation in excess of 20 percent 
using all available diagnostic codes for disabilities of the 
shoulder joint is not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2005).

Right Ring Finger Disability

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand 
(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
two inches (5.1 cm.) or less between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.
38 C.F.R. § 4.71a (2005).


III.  Ankylosis of Individual Digits
Majo
r
Minor
5227
Ring or little finger, ankylosis of: 
 
 
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation 
as amputation is warranted and whether 
an additional evaluation is warranted 
for resulting limitation of motion of 
other digits or interference with 
overall function of the hand. 
 
 

 
 
Rating
 
IV. Limitation of Motion of Individual Digits 
Majo
r
Mino
r
523
0
Ring or little finger, limitation of motion: 
Any limitation of motion
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).

After review of the evidence of record, the Board finds that 
a compensable evaluation for the veteran's right ring finger 
disability is not warranted as the rating criteria do not 
allow for a compensable evaluation for this disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2005).  As 
such, VA outpatient treatment records dated through April 
2003 are silent for right ring finder complaints or 
treatment.  The veteran's August 2003 VA examination report 
shows that the tip of the veteran's finger could approximate 
the median and transverse fold, and the tip of the thumb 
could approximate the tip of the other fingers adequately.  
In addition, the veteran was able to grasp and pinch normally 
and dexterity was intact.  The metacarpophalangeal joint of 
the right ring finger had full range of motion, the proximal 
interphalangeal joint of the right ring finger had fixed 
flexion contracture at 50 degrees, and the distal 
interphalangeal joint of the right ring finger had full range 
of motion.  X-rays of the right hand, conducted in July 2002, 
showed plastic screws in the right ring finger due to open 
reduction and internal fixation done.  Applying the veteran's 
current symptoms to the rating criteria for disabilities of 
the finger, the Board finds that the diagnostic codes do not 
provide for compensable evaluations in cases of limited ring 
finger motion or in cases of ankylosis of the ring finger, as 
is the case here.  As such, a compensable evaluation is not 
warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5227, 5230 (2005).

Further, the veteran was not found to have both the 
metacarpophalangeal and proximal interphalangeal joints of 
the right ring finger to be ankylosed, and he was not found 
to have a gap of more than two inches between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible; therefore, use of the 
exceptional circumstances allowed in the headnotes to the 
rating criteria for evaluation of ankylosis or limitation of 
motion of digits of the hand is not for application.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand (3) (2005).

Finally, the note that follows 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2005) states that it should also be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  As stated above, evaluation as 
amputation of the right ring finger is not for application 
because the veteran does not meet the exceptional criteria 
required for allowing rating ankylosis of the finger as an 
amputation.  Further, during the August 2003 VA examination, 
the veteran was found to have 30 degrees flexion contracture 
of the right middle finger at the proximal interphalangeal 
joint, for which he is not service-connected.  However, the 
August 2003 VA examination shows that the veteran had full 
closure of the hand, he could pick up an object adequately 
and his two finger pinch was adequate.  Moreover, the 
examiner stated that although there was mild flexion 
deformity in the right ring finger, this did not impair the 
veteran's hand function.  Therefore, an additional evaluation 
is not warranted for resulting limitation of motion of the 
other digits or interference with overall function of the 
hand because the veteran's hand function is not shown to be 
impaired.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2005).

TDIU

Legal Criteria

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2005).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2005).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

Analysis

The veteran asserts that he can no longer operate a jack 
hammer or other power equipment because of his right shoulder 
disability and right ring finger disability.  His most recent 
occupation was a construction worker.  After review of the 
evidence of record, the Board finds that entitlement to a 
TDIU rating is not warranted as the veteran is not shown to 
be prevented from securing or following substantially gainful 
employment due to his service-connected disabilities.  
38 C.F.R. § 4.16 (2005).

Initially, the Board notes that according to 38 C.F.R. 
§ 4.16(a) (2005), the veteran is required to be service-
connected for one disability that prevents his employment 
that is rated at 60 percent or more, and if there are two or 
more service-connected disabilities, at least one disability 
must be ratable at 40 percent or more and the combined rating 
of all service-connected disabilities must be 70 percent or 
more.  As the veteran is rated as 20 percent disabling for 
his right shoulder disability and noncompensable for his 
right ring finger disability, and his total disability rating 
is 20 percent, he does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) (2005) to be eligible for a TDIU rating.  
However, those that do not meet the percentage criteria under 
38 C.F.R. § 4.16(a) (2005) are allowed referral of their 
claim to the Director of Compensation and Pension Services 
for extra-schedular consideration if the veteran is found to 
be unemployable by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2005).  In this case, the 
Board finds that referral of the veteran's claim is not in 
order as he is not found to be unemployable by reason of his 
service-connected disabilities.  As such, during his August 
2003 VA examination, the veteran reported that he worked in 
construction in 1986 to 2003, but was laid off.  Therefore, 
he has not shown that he left his job due to the inability to 
perform the work as a result of his service-connected 
disabilities.  In addition, the examiner noted in the August 
2003 VA examination report that there was no effect of the 
veteran's right shoulder condition and right ring finger 
condition on his usual occupation, his daily life, and his 
daily activities.  Moreover, the examiner noted that the 
veteran was independent in all activities of daily living and 
ambulation.  He had full closure of the hand and could pick 
up an object adequately. Further, he was independent in 
toileting, grooming, eating, bedding, and dressing 
adequately.  Finally, although the veteran had mild flexion 
deformity in the right ring finger, the examiner noted that 
this did not impair the veteran's hand function.  Therefore, 
as the veteran does not meet the percentage criteria for 
entitlement to TDIU, and he is not found to be precluded from 
securing or following a substantially gainful occupation due 
to his service-connected disabilities, the Board finds that 
entitlement to a TDIU rating is not warranted, and referral 
by the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is also not warranted.  
38 C.F.R. § 4.16 (2005).


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability is denied.

2.  Entitlement to a compensable evaluation for residuals of 
fracture, right ring finger is denied.

3.  Entitlement to a TDIU rating is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


